t c memo united_states tax_court eliana farias petitioner v commissioner of internal revenue respondent docket no filed date eliana farias pro_se priscilla a parrett for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure for after concessions by both parties the issues remaining for decision are whether petitioner is entitled to additional itemized_deductions beyond those conceded by respondent and whether petitioner is liable for the accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time she filed her petition during petitioner’s primary employment was as an elementary_school teacher with the los angeles unified school district lausd where she taught classes including health nutrition and fitness during under lausd’s policy teachers were provided with basic supplies for classroom use and purchases of anything beyond basic supplies were left to the teacher’s discretion petitioner was not reimbursed by lausd for any items that she purchased for her classroom lausd did not have a continuing education requirement that applied to petitioner in petitioner also had two part-time jobs in aerobics instructor and personal trainer at spectrum club holding co spectrum and workshop facilitator and liaison for schools at the educare foundation educare educare’s reimbursement policy for outlined that mileage would be reimbursed at a rate of cents per mile and that employees would be reimbursed for very basic office supplies if they presented receipts petitioner received forms w-2 wage and tax statement for reporting earnings from educare of dollar_figure and from spectrum of dollar_figure in date petitioner went on a 10-night cruise sailing from venice italy to various locations in the mediterranean including airfare spa visits and other onboard expenses and a passport and a visa the total cost was dollar_figure petitioner did not take classes related to her employment while on the cruise petitioner’s tax_return was prepared by a return preparer who received from petitioner the total expenses to claim as deductions on the return without receipts and or other supporting documents on the tax_return petitioner claimed itemized_deductions including unreimbursed employee_expenses of dollar_figure consisting of qualified educator expenses of dollar_figure including the cost of her date trip union and professional dues of dollar_figure tax preparation fees of dollar_figure and other education expenses of dollar_figure in the notice_of_deficiency dated date the internal_revenue_service irs disallowed these claimed deductions thereafter petitioner supplied to the irs documents including numerous receipts that were separated into the following categories clothing personal wellness food travel classes field trips and supplies petitioner has conceded that she is not entitled to claim deductions for the expenses in the categories identified as clothing personal wellness and food items respondent has conceded that petitioner is entitled to deductions for some of the claimed expenses including the union and professional dues fees and the tax preparation fees opinion the deductions petitioner claimed on her tax_return for that remain at issue are unreimbursed employee_expenses consisting of dollar_figure for classes education dollar_figure for travel and dollar_figure for field trips and dollar_figure for supplies a taxpayer bears the burden of proving that he or she is entitled to any deductions claimed see 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs personal expenses are not deductible sec_262 a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 the expenses must be directly or proximately related to the taxpayer’s trade_or_business 308_us_488 sec_1_162-1 income_tax regs an employee’s trade_or_business is earning his or her compensation and generally only those expenses that are related to the continuation of employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from an employer 788_f2d_1406 9th cir affg tcmemo_1984_533 along with other miscellaneous_itemized_deductions unreimbursed employee_expenses are subject_to the percent limitation of sec_67 claimed classes education expenses education expenses are considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his or her employment or meets the express requirements of an employer imposed as a condition for the taxpayer’s continued employment status or rate of compensation sec_1_162-5 income_tax regs petitioner produced one receipt that showed that she paid dollar_figure to morter health systems new for a professional b e s t program in date petitioner testified that this was a health course but supplied no other evidence regarding this program or how it related to her employment petitioner also produced a receipt showing that she paid dollar_figure for a beach volleyball course that met on mondays from april to date petitioner did not show that she was required to teach beach volleyball or acquire these skills as a condition of her employment because petitioner has failed to fulfill the burden of proving that she is entitled to these purported education expenses we sustain respondent’s disallowance petitioner also contends that she is entitled to the deduction that she claimed for a warriorsage inc illumination intensive seminar that she paid for and attended in because this expense was not incurred in it was properly disallowed by respondent claimed travel_expenses under sec_274 no deduction is allowed for expenses for travel as a form of education however taxpayers may deduct expenses_incurred while traveling away from home if the trip is primarily to obtain education that has the requisite relation to the taxpayer’s business sec_1_162-5 income_tax regs if as an incident of such trip the taxpayer engages in some personal activity such as sightseeing social visiting or entertaining or other recreation the portion of the expenses attributable to such personal activities is not deductible pursuant to sec_262 id to deduct expenses_incurred for travel meals_and_lodging while away from home on job-related education a taxpayer must satisfy the strict substantiation requirements of sec_274 sec_274 disallows deductions for traveling expenses including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred see sec_1_274-5t temporary income_tax regs fed reg date adequate_records generally must be written and must be prepared or maintained such that a record of each element of an expenditure or use that must be substantiated is made at or near the time of the expenditure or use when the taxpayer has full present knowledge of each element see sec_1 5t c ii c temporary income_tax regs fed reg date in the alternative each element of an expenditure or use must be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence to establish such element sec_1_274-5t temporary income_tax regs fed reg date neither a taxpayer nor the court may estimate permissible deductions that do not satisfy the strict substantiation requirements of sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner produced receipts for the 10-day mediterranean cruise including receipts for airfare to and from italy onboard expenses and the costs of obtaining a passport and a visa the cruise involved sightseeing spa visits and other recreation the receipts do not show any business_purpose behind the expenses and do not satisfy the strict substantiation requirements of sec_274 we conclude that the cruise and the associated expenses are nondeductible personal expenses petitioner produced receipts that she claims are for weekend field trips that served as incentives for her students the receipts are primarily for gasoline purchases and recreational activities such as movie tickets and two disneyland admission tickets another receipt from imax california sciencenter lists the recipient as hooper avenue elementary_school the receipt shows the payment was made by check but no information about the payor is listed petitioner has neither shown that the expenses for field trips were an ordinary_and_necessary_expense for any of her employers nor submitted evidence sufficient to substantiate these claimed expenses as required by sec_274 claimed expenses for supplies the first dollar_figure of deductions for expenses paid_or_incurred in connection with books supplies computer equipment other equipment and supplementary materials used by an eligible_educator in the classroom is subtracted from gross_income to determine the taxpayer’s adjusted_gross_income sec_62 any substantiated expenses after the first dollar_figure that relate to a taxpayer’s employment as a teacher will be allowed as unreimbursed employee_expenses id to claim a deduction for teaching supplies it is not enough that the supplies be helpful to the students and appropriate for use in the classroom they must also be directly related to the taxpayer’s job as a teacher and a necessary expense of being a teacher see 290_us_111 wheatland v commissioner tcmemo_1964_95 petitioner produced receipts for supplies totaling dollar_figure respondent has conceded that petitioner is entitled to claim dollar_figure of these expenses some of the receipts were dated in years other than and are not relevant for petitioner’s tax_return the remaining claimed expenses totaling dollar_figure are divided into the following categories student incentives computer classroom improvement and maintenance specialty chair and related items and fitness items claimed student incentives expenses petitioner claimed that as a teacher she occasionally used candy and sugar as student incentives a number of the receipts she offered to substantiate these expenses also include other food items and household goods petitioner also testified that she purchased a u s savings bond that was presented to a student in recognition of community service provided to the school there is no evidence that the school required the purchase of the candy or the savings bond for petitioner’s students these expenses were not necessary to petitioner’s job and no matter how well intentioned gifts to students are not deductible as business_expenses see patterson v commissioner tcmemo_1971_234 petitioner also produced receipts for purchases of several audio players and testified that they related to her fifth- grade classes however petitioner did not explain how the purchase of the audio players for her students was related to the classes she was teaching whether they were used in the classroom or whether they were given as gifts to the students accordingly we sustain respondent’s determination that petitioner is not entitled to claim deductions for these expenses see tesar v commissioner tcmemo_1997_207 wheatland v commissioner supra claimed computer expense petitioner produced a receipt for the purchase of a laptop computer petitioner testified that she used it both at home and at work sec_274 requires substantiation of any expense incurred or paid with respect to certain listed_property listed_property includes computers sec_280f petitioner did not provide adequate substantiation of the business use of the computer accordingly we sustain respondent’s disallowance of the deduction for the claimed computer expense claimed classroom improvement and maintenance_expenses petitioner produced receipts purportedly for various improvements to and maintenance of her classroom petitioner testified that items listed on the receipts from home improvement stores were for supplies to post materials in the classroom and that we had a sink issue in the classroom that the school was taking too long to fix so then i had to do something about it these receipts list items such as batteries a vacuum switch plates door locks and floor tiles such purchases are not ordinary or necessary expenses for teaching for lausd see deputy v du pont u s pincite welch v helvering supra pincite petitioner’s testimony as to these items was vague and uncorroborated she has not shown that the expenses are related to the continuation of her employment see noland v commissioner f 2d pincite thus we agree with respondent’s determination that these claimed expenses are disallowed claimed cost of specialty chair and related items petitioner produced a receipt from relax the back store for dollar_figure for items including a specialty chair an adjustable headrest a pillow and ice heat pads petitioner testified that these items were purchased because of a back injury that she sustained when relocating her classroom from one room to another these expenses were not an ordinary_and_necessary_expense of her job see deputy v du pont supra pincite sec_1_162-1 income_tax regs even if the cost of these items qualified as a medical expense reportable on schedule a itemized_deductions the total expense is not enough to overcome the 5-percent adjusted_gross_income limitation see sec_213 claimed expenses for fitness items petitioner produced receipts from sports and dance stores and testified that these expenses were specifically related to the fitness classes that she taught some of the receipts do not describe the item purchased and petitioner did not explain these items in her testimony other receipts identify clothing items for the cost of clothing and maintaining such clothing to be deductible as an ordinary and necessary business_expense it must be required or essential in the taxpayer’s employment not be suitable for general or personal wear and not be so worn 30_tc_757 petitioner testified that she purchased the fitness clothing for work but she never stated and there is no evidence that the clothing was unsuitable for general or personal wear or that it was not used away from work we conclude that petitioner is not entitled to deduct the expenses claimed for fitness items accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite because of respondent’s concessions petitioner’s deficiency will not be a substantial_understatement however respondent asserts that the penalty is applicable because of petitioner’s negligence and disregard of rules and regulations respondent has met the burden of production that petitioner’s underpayment_of_tax is attributable to negligence or disregard of rules or regulations claiming personal expenses as business_expenses and failing to maintain records substantiating any valid deductions constitute negligence for purposes of sec_6662 and b see higbee v commissioner supra pincite sec_1_6662-3 income_tax regs the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs reliance on professional advice may constitute reasonable_cause and good_faith but only if under all the circumstances such reliance was reasonable 471_f3d_1021 9th cir affg tcmemo_2004_269 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_1_6664-4 income_tax regs petitioner testified that she relied on a medical professional and information presented at an lausd meeting with respect to expenses that she claimed as unreimbursed employee_expenses petitioner has failed to provide evidence that those whom she relied on were competent professionals with sufficient expertise or that it was reasonable for her to rely on their purported advice see 115_tc_43 affd 299_f3d_221 3d cir further any reliance upon petitioner’s tax_return_preparer was not reasonable because petitioner provided the return preparer with only the total expenses to be claimed on her return not the receipts and or other supporting documents we sustain the application of the accuracy-related_penalty under sec_6662 to reflect concessions and the foregoing decision will be entered under rule
